Citation Nr: 1037565	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1966 to December 1968, and had subsequent National Guard service.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Anchorage, 
Alaska Department of Veterans Affairs (VA) Regional Office (RO).  
The matter was previously before the Board in April 2009 and 
January 2010, when it was remanded for additional development.  


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested in 
the first postservice year; and the preponderance of the evidence 
is against a finding that the Veteran's current bilateral hearing 
loss disability is related to his service or to any event 
therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  March 2005 and April 2009 letters 
notified him of the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  The April 2009 letter informed 
him of disability rating criteria.  While he was not specifically 
advised of the criteria governing effective dates of awards in 
the April 2009 letter, he is not prejudiced by such omission (see 
Dingess/Hartman, 19 Vet. App. at 490-91), as effective date 
criteria have no significance unless the claim is allowed, and 
this decision does not do so.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The Veteran was 
afforded VA examinations in August and October 2009, and in April 
2010.  The April 2010 examination was adequate for rating 
purposes, as the examiner's report reflects familiarity with the 
factual evidence of record, and the examiner explained the 
rationale for the opinion offered. The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claim.  


B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 U.S.C.A. § 3.303.  

Certain chronic diseases (including organic diseases of the 
nervous system, to include SNHL), may be service connected on a 
presumptive basis if manifested to a compensable degree in a 
specified period of time postservice (one year for organic 
diseases of the nervous system.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Satisfactory lay or other evidence that an injury or disease was 
incurred in or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption 
of service connection, but serves only to reduce the evidence 
burden as to incurrence or aggravation of disease or injury in 
service; it does not apply to the further elements of a service 
connection claim, i.e., current disability and nexus (both of 
which are medical questions).  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Kessel v. West, 13 Vet. App. 9, 16-17 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Veteran's DD Form 214 shows that his military occupational 
specialty (MOS) was artillery weapon man, and that his 
decorations included the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal with device 
(none of which denotes combat).  His STRs, including his service 
entrance and separation examination reports, are silent for 
complaints, findings, treatment, or diagnosis relating to hearing 
loss.  On his December 1965 enlistment examination, puretone 
thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
N/A
5 (10)
LEFT
5 (20)
-5 (5)
-5 (5)
N/A
-5 (0)

[The figures in parentheses represent conversions of audiometry 
reported in ASA values to ISO (ANSI) units, and are provided for 
data comparison purposes.]

On December 1968 service separation examination, his ears were 
normal on clinical evaluation and whispered voice hearing was 
normal (15/15), bilaterally.  

On May 1982 National Guard examination, audiometry revealed that 
puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
5
5
15
15
LEFT
10
10
10
10
15

His ears were normal on clinical evaluation.  He denied ear 
trouble or hearing loss.  

On June 1986 National Guard retention examination, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ


	
500
1000
2000
3000
4000
RIGHT
0
5
0
20
30
LEFT
5
5
0
20
20

His ears were normal on clinical evaluation.  He denied ear 
trouble or hearing loss.  

On March 1993 National Guard over 40/routine examination, 
audiometry revealed that puretone thresholds, in decibels, were:




HERTZ


	
500
1000
2000
3000
4000
RIGHT
0
5
0
20
20
LEFT
0
5
5
15
20

His ears were normal on clinical evaluation.  He denied ear 
trouble or hearing loss.  

On March 2001 National Guard over 40 examination, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
20
15
40
25
LEFT
20
25
15
30
50

His ears were normal on clinical evaluation.  

In his September 2006 VA Form 9, the Veteran reported that he was 
an artillery man on 8 inch Howitzers and 155mm Cannon during his 
initial training and for 1 year and 8 months in Vietnam.  He 
reported that hearing protection was not issued.  

A November 2007 Anchorage VA Medical Center treatment record 
noted the Veteran denied any hearing loss.  

On August 2009 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
10
15
30
40
LEFT
10
15
10
45
55

Speech audiometry revealed speech recognition ability of 94 
percent, bilaterally.  The Veteran reported his hearing loss has 
become progressively worse since onset in 1968, most notably 
since the early 1980s.  He reported combat noise exposure to 
grenade and rocket explosions, artillery, small arms fire, and 
automatic weapons, all without hearing protection.  He also 
reported that his non-military occupation was in 
construction/carpentry, and that his recreational noise exposure 
was from hunting and home carpentry projects, both with the use 
of hearing protection.  The examiner indicated that the Veteran's 
pattern of hearing loss in each ear was consistent with noise 
induced hearing loss.  No opinion was offered as to the etiology 
of the Veteran's bilateral hearing loss disability.  

On October 2009 VA audiological evaluation, it was noted that 
comparison of enlistment audiogram (in December 1965) with May 
1982 audiogram revealed a significant threshold shift for each 
ear.  However, the shift was not only in the higher frequencies 
as would be expected if the slight decrease (in hearing) were due 
to noise exposure.  The opinion-provider noted that there was no 
threshold greater than 25 decibels until 1993.  It was further 
noted that the Institute of Medicine report on Noise and Military 
Service concluded that the most pronounced effects of a given 
noise exposure on puretone thresholds are measurable immediately 
following the exposure, and that there is insufficient evidence 
to support the development of noise induced hearing loss long 
after the cessation of that noise exposure.  The provider further 
noted that there was no hearing loss or effects of noise on 
hearing shown on audiogram in 1982, and opined that the Veteran's 
hearing loss was unrelated to military noise exposure.  

In January 2010, the Board noted that there were discrepancies 
between the medical evidence of record and the findings noted in 
the report of the October 2009 VA examining audiologist.  
Specifically, while the October 2009 opinion-provider observed 
that there was no threshold greater than 25 decibels until 1993, 
the record clearly showed there was a 30 decibel puretone 
threshold in the right ear at 4000 Hertz in June 1986.  As the 
October 2009 VA audiologist's opinion appeared to be based, at 
least in part, on an inaccurate factual premise, the Board 
remanded the matter for another opinion based on an accurate 
factual background.  

On April 2010 VA audiological evaluation, it was noted that the 
Veteran's claims file was again reviewed.  The opinion-provider 
indicated that the shift in thresholds from December 1965 
enlistment examination to May 1982 audiometry was across the 
frequency range and not just in the high frequencies, as would be 
expected if the shift were due to noise exposure.  It was also 
noted that 1993 audiometry was still within normal limits, except 
at 6000 Hertz (which is not considered for purposes of 
adjudication for hearing loss).  Noting postservice noise 
exposure included construction work, and that he was enrolled in 
a hearing conservation program (which only occurs when the action 
level is 85 decibels or greater), the opinion-provider observed 
that the Veteran's enrollment in the program was because he was 
assigned to a noise hazardous area/duties, requiring hearing 
protection devices.  It was also noted that the Veteran was 
exposed to recreational noise from hunting and from woodworking.  
Finding that the Veteran's hearing loss is consistent with noise 
as a contributing etiology, but noting the normal hearing 14 
years following his release from active duty and his history of 
occupational and recreational noise exposure, the provider opined 
that the Veteran's "hearing loss and tinnitus are NOT related to 
military service/noise exposure."  (emphasis in original).  

A hearing loss disability of either ear was not manifested in 
service, and SNHL was not manifested in the Veteran's first 
postservice year.  Consequently, service connection for bilateral 
hearing loss on the basis that such disability became manifest in 
service and persisted, or on a presumptive basis (for SNHL as a 
chronic disease, i.e., organic disease of the nervous system) 
under 38 U.S.C.A. § 1112) is not warranted.  

It is not in dispute that the Veteran now has a bilateral hearing 
loss disability by VA standards, as such is shown by official 
audiometry.  While the Veteran's military decorations do not 
denote combat (as alleged), so as to entitle him to the relaxed 
evidentiary standards afforded to veterans who served in combat, 
it is shown that he served as an artillery weapon man during his 
service.  Hence, it may reasonably be conceded that he was 
exposed to noise trauma from the artillery guns (in essence 
establishing what would have been shown by virtue of the 
presumptions afforded under 38 U.S.C.A. § 1154(b)).  

Therefore, to establish service connection for his hearing loss 
disability, the Veteran must present sufficient evidence of a 
nexus between his exposure to noise trauma in service and his 
current bilateral hearing loss.  The only competent (medical) 
evidence that directly addresses the matter of a nexus between 
the Veteran's hearing loss and his service is the opinion of the 
April 2010 VA examiner (as her earlier October 2009 report was 
found inadequate), which is against his claim.  As the examiner 
reviewed the Veteran's claims file (the recitation of noise 
exposure and medical history in the April 2010 examination report 
reflects a thorough and accurate review of the record), and 
explained the rationale for the opinion given, the opinion is 
probative evidence in this matter.  Because the examiner is 
competent to provide the opinion (as a Chief of Audiology at a VA 
Hospital), and because there is no competent medical evidence to 
the contrary, the opinion is persuasive.  

While the Veteran is competent to testify as to symptoms he 
experiences, including diminished hearing acuity, he is not 
competent to opine as to whether his current hearing loss 
disability is related to remote noise exposure in service as such 
is a medical question incapable of resolution by lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Notably, the record reflects that the Veteran's hearing loss (as 
a disability by VA standards) was initially clinically noted many 
(approximately 33) years  after service.  Such a lengthy time 
interval between service and the earliest manifestations of a 
disability for which service connection is sought is, of itself, 
a factor weighing against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Hence, the 
benefit of the doubt doctrine does not apply, and the claim must 
be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


